DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 01/22/2021.
Applicant filed a response, amended claims 1 and 9, and cancelled claim 2 on 04/22/2021. 
Claims 1-12 are pending, of which claims 11-12 are withdrawn. 
Claims 1-10 are rejected.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Galvan et al. (US 2015/0191852) (Galvan) and Gallez et al. (US 2013/0165008) (Gallez), taken in view of evidence provided by Hoslet et al. (US 2013/0324661) (Hoslet), Ferry et al. (US 2010/0233928) (Ferry), and Merriam-Webster (“Enclosed”).
Galvan et al. (US 2015/0191852) is cited as EP2682505 in the IDS filed 06/27/2019.
Regarding claims 1 and alternatively claims 9-10
Standaert teaches a nonwoven comprising fibers comprising a propylene polymer (i.e., the first propylene polymer) (Standaert, abstract), wherein the propylene polymer has a content of mmmm pentads of at least 97.0% (Standaert, [0026]). 
Standaert further teaches the propylene polymer is preferably a homopolymer (Standaert, [0027]). 
Standaert teaches the propylene nonwoven is a meltblown nonwoven (Standaert, [0100])), wherein the polypropylene meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbond nonwoven to form composites (i.e., nonwoven fabric comprising multi-layer structure) (Standaert, [0113]; [0109]). 


With respect to the difference, Galvan (A) teaches fibers comprising a polypropylene polymer (i.e., the second propylene polymer) having an improved set of properties, particularly of mechanical properties, combined with the absence of phthalate residues (Galvan, [0004]), wherein the fibers are used in spunbonded nonwovens (Galvan, [0085])
Galvan further teaches the polypropylene polymer is preferably a homopolymer (Galvan, [0021]).  Galvan further teaches the propylene polymer, and its results, are achieved by polymerizing in the presence of a Ziegler/Natta catalyst comprising a magnesium halide (i.e., a group 2 metal compound), a titanium compound such as TiCl4 (i.e., a transition metal of Group 4 of IUPAC), and at least two electron donor compounds selected from succinates and 1,3 dieters (i.e., internal donor) (Galvan, [0005-0008]; [0071]) (per claim 9). 
In addition, Galvan teaches the catalyst comprising an aluminum hydrocarbyl compound such as triethylaluminum (i.e., co-catalyst) (Galvan, [0009]; [0073]) and optionally an external electron donor compound (Galvan, [0010]), wherein the molar ratio between the organo-aluminum compound (i.e., co-catalyst) and the electron donor compound is from 5 to 400 (Galvan, [0074]) (per claim 10). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Further, Galvan teaches the fibers are visbroken by treating the precursor polypropylene with appropriate amounts, from 0.001 to 0.20 wt% of free radical initiators, preferably peroxides (Galvan, [0022]). 
As Galvan expressly teaches the propylene polymers of the invention shown an extremely good spinnability, i.e. they can be spun into fibers at high spinning speeds without breaking, and resulting at the same time in fibers which retain good mechanical properties, i.e. high tenacity and high elongation at break (Galvan, [0087]; [0115]; [0004]). 
As Galvan expressly teaches, in order to comply with regulatory restrictions on phthalates, it is desirable to make polypropylene fibers that are free from phthalate residues (Galvan, [0003]). 
Galvan and Standaert are analogous art as they are both drawn to propylene nonwovens having good mechanical properties (Galvan, [0004]) (Standaert, [0003]). 
In light of the motivation of using the spunbonded nonwoven as provided by Galvan, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) by using the meltblown nonwoven of Standaert in combination with the spunbonded nonwoven of Galvan, in order to form a composite with a spunbonded nonwoven free from phthalates and having good mechanical properties, i.e. high tenacity and high elongation at break, and thereby arrive at the claimed invention. 

Given Galvan teaches the propylene fibers are absent of phthalate residues, and given Galvan teaches the propylene polymer is polymerized using a Ziegler Natta catalyst as claimed in claims 9-10, it is therefore clear the polypropylene of the spunbond nonwoven of Galvan, and 
Furthermore, as Applicants’ Specification states, “A further characteristic of the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is the low amount of misinsertions of propylene within the polymer chain, which indicates that the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is produced in the presence of a Ziegler-Natta catalyst, preferably in the presence of a Ziegler-Natta catalyst (ZN-C2) as defined in more detail below. Accordingly, the second propylene polymer (PP2), like the second propylene homopolymer (H-PP2), is preferably featured by low amount of 2,1 erythro regio-defects, i.e. of equal or below 0.4 mol.-%, more preferably of equal or below than 0.2 mol.-%, like of not more than 0.1 mol.-%, determined by 13C-NMR spectroscopy.” (PG PUB, [0211]), wherein the Specification further defines the Ziegler-Natta catalyst (ZN-C2) in paragraphs [0238-0239] of the Specification (PG PUB, [0238-0239]) (i.e., as recited in the limitations of claim 9-10), and in view of evidence provided by Hoslet (Hoslet, [0091]), it is the Examiner’s opinion polypropylene polymers produces with Ziegler-Natta polymerization catalysts are characterized by the absence of 2,1-insertions, including 2,1 erythro insertions, i.e., 2,1 erythro regio-defects. 
Therefore, given Applicants’ specification states the low amount of misinsertions (i.e., equal or below 0.4 mol% of 2,1 erythro regio-defects) is indicated by the presence of the Ziegler-Natta Catalyst, given Galvan teaches a substantially identical process of making the polypropylene, including a substantially identical Ziegler-Natta Catalyst as claimed in the present invention, and given Hoslet provides evidence that polypropylene polymers produces with Ziegler-Natta polymerization catalysts are characterized by the absence of 2,1 insertions, as set forth above, it is clear that the propylene polymer of the spunbond nonwoven of Galvan, and thus Standaert in view of Galvan, would intrinsically have equal or below 0.4 mol% of 2,1 erythro regio-defects, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and method of making the spunbonded layer comprising spunbonded fibers comprising the second propylene polymer of Standaert in view of Galvan is substantially identical to the material and method of making as used in the present invention, as set forth above, it is clear that the second propylene polymer of Standaert in view of Galvan would intrinsically have a pentad isotacticity (mmmm) of 85.0 to 93.7% and a melting temperature Tm of 150 to 164ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

With respect to the difference, Gallez (B) teaches a typical composite has three or more layers, a meltblown layer sandwiched between (i.e., enclosed by) two or more spunbonded layers, such as SMMS (i.e., spunbonded layer-meltblown layer-meltblown layer-spunbonded layer) (Gallez, [0082]). In view of evidence provided by Merriam-Webster, enclosed includes “closed in or fenced off” (Merriam-Webster, see 1). It is the Examiner’s opinion sandwiched between is equivalent to enclosed by. 
As Gallez expressly teaches, a composite from meltblown layers and spunbonded layers combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component (Gallez, [0082]). 

In light of the disclosure of Gallez, it therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) consisting of the two meltblown layers of Standaert sandwiched between (i.e., enclosed by) the two spunbonded layers of Galvan, in order to combine the advantages of strength from the spunbonded component, as well as the good mechanical properties of the spunbonded nonwoven of Galvan (Galvan, [0087]; [0115]; [0004]), and great barrier properties of the meltblown component, as Gallez teaches the SMMS structure is a known composite structure in the art, and thereby arrive at the claimed invention. 

Regarding claim 3
Standaert further teaches the propylene polymer is visbroken (Standaert, [0030]). 
Similarly, given Galvan further teaches the propylene polymer is visbroken during production (Galvan, [0006]), as discussed in claim 1 above, it is clear the propylene polymer of the spunbond nonwoven of Standaert in view of Galvan is also visbroken. 

Regarding claim 4
Standaert further teaches the propylene polymer has a degradation ratio MFI1/MFI2, which is the ratio between the first melt flow index before degradation (i.e., visbreaking) and the second melt flow index after degradation (i.e., visbreaking), wherein the degradation ratio is in the range of 0.10 to 0.50 (Standaert, [0031]). Therefore, Standaert fulfills the claimed inequation (1), as 1/0.10=10 and 1/0.50=2, therefore MFI2/MFI1 is in the range of 2 to 10. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Similarly, given Galvan further teaches the propylene polymer has a ratio of MFR2/MFR1 of 10 to 15 (Galvan, claim 3), therefore it is clear the propylene polymer of the spunbond nonwoven of Standaert in view of Galvan fulfils the inequation of claim 4.

Regarding claim 5
Standaert further teaches the propylene polymer, when used in the melt blown process, has a melt flow index of at least 300 dg/min (i.e., 300 g/10min, as 10 dg = 1g) (Standaert, [0023]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 6
Given Galvan further teaches the polypropylene preferably has a melt flow rate after visbreaking between 22 and 25 g/10 min (Galvan, abstract; [0015]), it is clear the propylene polymer of the spunbonded nonwoven of Standaert in view of Galvan has a melt flow rate after visbreaking between 22 and 25 g/10 min. 

Regarding claim 7 
Standaert further teaches the propylene polymer has a xylene solubles content of at most 3.0 wt%, relative to the total weight of the propylene polymer (Standaert, [0025]).

Regarding claim 8
Standaert further teaches the molecular weight distribution of the propylene polymer before visbreaking is at least 5.0 (Standaert, [0024]). Standaert teaches the propylene polymer is visbroken using a peroxide, wherein the extent to which the propylene polymer has been degraded is described by the degradation ratio MFI1/MFI2, which is preferably in the range of 0.10 to 0.50 (Standaert, [0030-0031]). Standaert does not explicitly teach the molecular weight distribution of the propylene polymer after visbreaking. 
Applicant’s specification states the first propylene polymer has an initial molecular weight distribution before visbreaking above 4.0 (PGPUB, [0095]). The inequation of Applicant’s claim 4 is the inverse of the degradation ratio, as discussed in claim 4 above (PGPUB, claim 4; [0022]). Therefore, the degradation ratio of the first propylene polymer required by the present invention is 0.20 or less (i.e., 1/5 = 0.20, 1/6=0.16, etc.). 
As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and degradation ratio of the first propylene polymer of Standaert in view of Galvan is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio as used in the present invention, as set forth above, it is clear that the molecular weight distribution of the first propylene polymer of Standaert in view of Galvan would intrinsically have a molecular weight distribution after visbreaking of at least 2.7 or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Applicant’s specification states the second propylene polymer has an initial molecular weight distribution before visbreaking above 4.0 (PGPUB, [0218]). Applicant’s specification states the second propylene polymer is visbroken using the same visbreaking conditions and visbreaking agents as the first propylene polymer (PGPUB, [0209]), including a peroxide in the amount of 0.01 to 0.4 wt % (PGPUB, [0083]). 
As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and amount of visbreaking agent of the second propylene polymer of Standaert in view of Galvan is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio as used in the present invention, as set forth above, it is clear that the molecular weight distribution of the second propylene polymer of Standaert in view of Galvan would intrinsically have a molecular weight distribution after visbreaking of at least 3.0 or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

		
Regarding claims 9-10
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Standaert in view of Galvan meets the requirements of the claimed product (i.e., multi-layer structure comprising spunbonded layer comprising a second propylene polymer having a pentad isotacticity below 93.7%, a melting temperature below 164ºC, 0.4 mol% or lower of 2,1 erythro regio-defects, and free of phthalic acid esters as well as their respective decomposition products), Standaert in view of Galvan clearly meets the requirements of claims 9-10. 
Alternatively, Standaert in view of Galvan meet the limitations of claims 9-10 as set forth in claim 1 above. 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Kiss et al. (US 2009/0163643) (Kiss) and Gallez et al. (US 2013/0165008) (Gallez), taken in view of evidence provided by Merriam-Webster (“Enclosed”).
Regarding claims 1 and alternatively claims 9-10

Standaert teaches the propylene nonwoven is a meltblown nonwoven (Standaert, [0100])), wherein the polypropylene meltblown nonwoven is used in combination with other nonwovens, such as for example a spunbond nonwoven to form composites (i.e., nonwoven fabric comprising multi-layer structure) (Standaert, [0113]; [0109]). 
Standaert does not explicitly teach a spunbond layer comprising spunbonded fibers comprising a second propylene polymer (PP2) being free of phthalic acid esters as well as their respective decomposition products and having an amount of 2,1 erythro regio-defects equal or below 0.4 mol%, having a pentad isotacticity (mmmm) below 93.7%, and a melting temperature below 164ºC (A) or the nonwoven fabric consisting of two meltblown layers and two spunbonded layers (B).

With respect to the difference, Kiss (A) teaches an iPP and EP copolymer blend with improved properties that is used in any known thermoplastic application, such as for use in nonwovens and spunbonds (Kiss, [0186]; [0098]).
Kiss teaches the isotactic polypropylene (iPP) (i.e., the second propylene polymer) has a melting point from 152º to 165ºC (Kiss, [0141]). Kiss teaches the isotactic polypropylene (iPP) has more than 15 and less than 100 regio defects (defined as the sum of 2,1-erythro, 21-threo insertion, and 3,1-isomerization) per 10,000 propylene units and a mmmm pentad fraction of at least 0.85 (Kiss, [0143]). Therefore, the amount of 2,1-erythro region-defects is at most 0.15 to 1 mol% (i.e., 15/10,000 = 0.15 mol%; (100/10,000)*100 = 1 mol%). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Kiss further teaches the isotactic polypropylene (i.e., the second propylene polymer) is a homopolymer (Kiss, [0140]).
Given Kiss does not require the isotactic polypropylene is produces using a phthalate, nor does Kiss require the presence of phthalic acid ester as well as their respective decomposition products in the isostatic polypropylene, it is clear the isotactic polypropylene is free of phthalic acid esters as well as their respective decomposition products. 
As Kiss expressly teaches, the blend improves the balance between stiffness-toughness, heat resistance, tolerance of high energy radiation and other properties of the resins (Kiss, [0184]).
Kiss and Standaert are analogous art as they are both drawn to nonwoven material. 
In light of the disclosure of Kiss, it therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) by using the meltblown nonwoven of Standaert in combination with the spunbond nonwoven of Kiss, in order to form a composite with improved properties with predictable success, and thereby arrive at the claimed invention. 

With respect to the difference, Gallez (B) teaches a typical composite has three or more layers, a meltblown layer sandwiched between (i.e., enclosed by) two or more spunbonded layers, such as SMMS (i.e., spunbonded layer-meltblown layer-meltblown layer-spunbonded layer) (Gallez, [0082]). In view of evidence provided by Merriam-Webster, enclosed includes “closed in or fenced off” (Merriam-Webster, see 1). It is the Examiner’s opinion sandwiched between is equivalent to enclosed by. 

Gallez and Standaert in view of Kiss are analogous art as they are both drawn to nonwoven products for use in hygiene products (Gallez, [0084]) (Standaert, [0002]).
In light of the disclosure of Gallez, it therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) consisting of the two meltblown layers of Standaert sandwiched between (i.e., enclosed by) the two spunbonded layers of Kiss, in order to combine the advantages of strength from the spunbonded component, as well as improved properties and a combination of softness and flexibility (Kiss, [0098]; [0184]; [0186]), and great barrier properties of the meltblown component, as Gallez teaches SMMS structure is a known composite structure in the art, and thereby arrive at the claimed invention. 
	
Regarding claim 3
Standaert further teaches the propylene polymer is visbroken (Standaert, [0030]). 

Regarding claim 4
Standaert further teaches the propylene polymer has a degradation ratio MFI1/MFI2, which is the ratio between the first melt flow index before degradation (i.e., visbreaking) and the second melt flow index after degradation (i.e., visbreaking), wherein the degradation ratio is in the range of 0.10 to 0.50 (Standaert, [0031]). Therefore, Standaert fulfills the claimed inequation (1), as 1/0.10=10 and 1/0.50=2, therefore MFI2/MFI1 is in the range of 2 to 10. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 5
Standaert further teaches the propylene polymer, when used in the melt blown process, has a melt flow index of at least 300 dg/min (i.e., 300 g/10min, as 10 dg = 1g) (Standaert, [0023]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 7 
Standaert further teaches the propylene polymer has a xylene solubles content of at most 3.0 wt%, relative to the total weight of the propylene polymer (Standaert, [0025]).

Regarding claim 8
Standaert further teaches the molecular weight distribution of the propylene polymer before visbreaking is at least 5.0 (Standaert, [0024]). Standaert teaches the propylene polymer is visbroken using a peroxide, wherein the extent to which the propylene polymer has been degraded is described by the degradation ratio MFI1/MFI2, which is preferably in the range of 0.10 to 0.50 (Standaert, [0030-0031]). Standaert does not explicitly teach the molecular weight distribution of the propylene polymer after visbreaking. 

As evidenced by Ferry, visbreaking decreases the molecular weight distribution (Ferry, [0019]). 
Given that the initial molecular weight distribution, process of visbreaking, and degradation ratio of the first propylene polymer of Standaert in view of Kiss is substantially identical to the initial molecular weight distribution, process of visbreaking, and degradation ratio as used in the present invention, as set forth above, it is clear that the molecular weight distribution of the first propylene polymer of Standaert in view of Kiss would intrinsically have a molecular weight distribution after visbreaking of at least 2.7 or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

		
Regarding claims 9-10
Claims 9 and 10 are product-by-process claims. It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Standaert in view of Kiss meets the requirements of the claimed product (i.e., multi-layer structure comprising spunbonded layer comprising a second propylene polymer having a pentad isotacticity of 85.0 to 93.7%, a melting temperature or 150 to 164ºC, 0.4 mol% or lower of 2,1 erythro regio-defects, and free of phthalic acid esters as well as their respective decomposition products), Standaert in view of Kiss clearly meets the requirements of claims 9-10. 

Claim 6 is, and claim 3 is alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Standaert et al. (US 2011/0086568) (Standaert) in view of Kiss et al. (US 2009/0163643) (Kiss) and Gallez et al. (US 2013/0165008) (Gallez), as applied in claim 1 above, and further in view of Ferry et al. (US 2010/0233928) (Ferry).  
Regarding claims 3 and 6
Standaert in view of Kiss teaches all of the limitation of claim 1 above, however does not explicitly teach the second propylene polymer is visbroken. Kiss teaches the isotactic polypropylene has a melt flow rate of 10 to 500 g/10min (Kiss, [0148]).
With respect to the difference, Ferry teaches a spunbond fiber of visbroken polypropylene, for use in nonwoven fabrics and multiple-layer structures (Ferry, abstract; [0004]). 
	Ferry teaches the polypropylene is a homopolymer (Ferry, [0008]). Ferry teaches the polypropylene is treated with a visbreaking agent such that the melt flow rate is increased by at least 20%, wherein the visbreaking agent is a peroxide (Ferry, [0010]).

	As Ferry expressly teaches, visbreaking the polypropylene increase the melt flow rate, therefore increasing throughput and narrows the molecular weight distribution, therefore improving the orientation during the attenuation (drawn down) and gives better spinning continuity and strain hardens more quickly, thus being less likely to fail (Ferry, [0019]). 
	Ferry and Standaert in view of Kiss are analogous art as they are both drawn to nonwoven fabrics and multi-layered structures.
	In light of the motivation of visbreaking polypropylene as provided by Ferry, it therefore would have been obvious to one of ordinary skill in the art to visbreak the isotactic polypropylene of Standaert in view of Kiss, in order to increase throughput and orientation as well as give better spinning continuity such that failure is less likely, and thereby arrive at the claimed invention. 
Given Standaert in view of Kiss and Ferry teaches the isotactic polypropylene has a melt flow rate of 10 to 500 g/10min (Kiss, [0148]) and given visbreaking the isotactic polypropylene increase the melt flow rate (Ferry, [0019]), it is clear the melt flow rate of the isotactic polypropylene after visbreaking would be greater than 10 to 500 g/10min. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112 (b) rejections are withdrawn. 

The previous rejection over Standaert et al. (US 2011/0086568) in view of Galvan et al. (US 2015/0191852), Standaert et al. (US 2011/0086568) in view of Kiss (US 2009/0163643), and Standaert et al. (US 2011/0086568) in view of Kiss et al. (US 2009/0163643) and Ferry et al. (US 2010/0233928) are substantially maintained. Any modification to these rejections are in response to the amendment of claim 1. 

Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Standaert, however, is silent on a spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, wherein the second propylene polymer (PP2) is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.-%, and wherein the second propylene polymer (PP2) is free of phthalic acid esters as well as their respective decomposition products. As Standaert is silent as to this spunbonded layer (S), Standaert cannot teach a nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S) as in claim 1.
Galvan, however, is silent on a propylene polymer having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, and that it is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.%, and a nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S) as in claim 1.
Accordingly, claim 1, as amended, is not obvious over Standaert in view of Galvan, in view of Hoslet and Ferry because Standaert, Galvan, Haslet, and Ferry do not teach or suggest a nonwoven fabric (NF) comprising a multi-layer structure comprising: i) at least one melt blown layer (M) comprising melt blown fibers (MBF) comprising a first 

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Firstly, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Standaert does not expressly teach the claimed spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, wherein the second propylene polymer (PP2) is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.-%, and wherein the second propylene polymer (PP2) is free of phthalic acid esters as well as their respective decomposition products (A) or nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers (B). This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Standaert does not disclose the entire claimed invention.  Rather, Galvan (A) is relied upon to teach the claimed spunbonded layer missing from Standaert. See pages 4-8 of the Office Action mailed 01/22/2021. Gallez et al. (US 2013/0165008) (B) is relied upon to teach claimed SMMS structure missing from Standaert. See pages 7-8 of the Office Action above. 
	Applicant further argues that since Standaert is silent on the claimed spunbond layer, Standaert cannot teach a nonwoven fabric (NF) consisting of two melt-blown layers (M) enclosed by two spunbonded layers. However, the fact remains Standaert teaches the claimed 
	Given Gallez teaches a typical composite has three or more layers, a meltblown layer sandwiched between (i.e., enclosed by) two or more spunbonded layers, such as SMMS (i.e., spunbonded layer-meltblown layer-meltblown layer-spunbonded layer) (Gallez, [0082]), given Gallez teaches a composite from meltblown layers and spunbonded layers combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component (Gallez, [0082]), given Standaert teaches the meltblown nonwoven is used in combination with spunbonded nonwovens to form composites (Standaert, [0100]; [0109]; [0113]), and given Galvan teaches the spunbonded layers possess good mechanical properties (Galvan, [0087]; [0115]; [0004]), it therefore would have been obvious to one of ordinary skill in the art to form a composite (i.e., nonwoven fabric comprising a multi-layer structure) consisting of the two meltblown layers of Standaert sandwiched between (i.e., enclosed by) the two spunbonded layers of Galvan, in order to form a composite with good mechanical properties, that combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component, with predictable success. 
Secondly, regarding Galvan, it is not clear how the prior art can disclose a propylene homopolymer made in a substantially identical process, including a substantially identical Ziegler Natta catalyst, as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and uses a substantially identical method of 
	Further, it is noted that while Galvan does not disclose all the features of the present claimed invention, Galvan is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept (i.e., spunbonded nonwoven possessing the claimed properties), and in combination with the primary reference, discloses the presently claimed invention.
	
	
Applicants further argue:
“Claim 1, as amended, is not obvious over Standaert in view of Kiss because Standaert and Kiss do not teach or suggest a nonwoven fabric (NF) comprising a multilayer structure comprising: i) at least one melt blown layer (M) comprising melt blown fibers (MBF) comprising a first propylene polymer (PP1) having a pentad isotacticity (mmmm) of more than 94.1 %, and ii) at least one spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a) a pentad isotacticity of 85.0 to 93.7% and b) a melting temperature of 150 to 164 °C, wherein the first propylene polymer (PP1) and the second propylene polymer (PP2) are propylene homopolymers, and wherein the nonwoven fabric (NF) consists of two melt-blown layers (M) enclosed by two spunbonded layers (S).
As discussed above, Standaert does not teach at least one spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a) a pentad isotacticity of 85.0 to 93.7% and b) a melting temperature of 150 to 164 °C or that the nonwoven fabric (NF) consists of two melt-blown layers (M) enclosed by two spunbonded layers (S).
Kiss does not correct the deficiencies of Standaert and discloses blends of isotactic polypropylene (iPP) and ethylene-propylene (EP) copolymer comprising 1-50 wt% of iPP and 50 to 99 wt% of EP copolymer, Paragraph [0012], These novel iPP blends are disclosed as being useful in nonwovens and spunbounds, Paragraphs [0098, 0186], with Kiss only referring to the blends as having advantageous properties for nonwovens, but do not teach that a propylene homopolymer can be used as a spunbonded layer or have the same advantageous properties as the blends themselves. Moreover, Kiss does not teach a nonwoven fabric consisting of two melt-blown layers (M) enclosed by two spunbonded layers (S) as in claim 1. 
Accordingly, claim 1, as amended, is not obvious over Standaert in view of Kiss because Standaert and Kiss do not teach or suggest a nonwoven fabric (NF) comprising a multi-layer structure comprising: i) at least one melt blown layer (M) comprising melt blown fibers (MBF) comprising a first propylene polymer (PP1) having a pentad isotacticity (mmmm) of more than 94.1 %, and ii) at least one spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a) a pentad isotacticity of 85.0 to 93.7% and b) a melting temperature of 150 to 164 °C, wherein the first propylene polymer (PP1) and the second propylene polymer (PP2) are propylene homopolymers, and wherein the nonwoven fabric (NF) consists of two melt-blown layers (M) enclosed by two spunbonded layers (S).”

Remarks, pg. 11-12
The Examiner respectfully traverses as follows:
Firstly, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant primarily argues that Standaert does not expressly teach the claimed spunbonded layer (S) comprising spunbonded fibers (SBF) comprising a second propylene polymer (PP2) having a pentad isotacticity (mmmm) of 85.0 to 93.7 % and a melting temperature (Tm) of 150 to-164 °C, wherein the second propylene polymer (PP2) is featured by an amount of 2,1 erythro regio-defects equal or below 0.4 mol.-%, and wherein the second propylene polymer (PP2) is free of phthalic acid esters as well as their respective decomposition products (A) or nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers (B). This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Standaert does not disclose the entire claimed invention.  Rather, Kiss (A) is relied upon to 
Secondly, claim 1 broadly recites “at least one spunbonded layer comprising a second propylene polymer” (emphasis added). The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as the EP copolymer. Therefore, the spunbonded nonwoven comprising the blend of iPP and EP copolymer meets the claimed limitations of the spunbonded layer, as discussed on pages 14-15 of the Office Action mailed 01/22/2021. 
Thirdly, it is noted that while Kiss does not disclose all the features of the present claimed invention, Kiss is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention (i.e., nonwoven fabric consisting of two melt-blown layers enclosed by two spunbonded layers), In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept (i.e., spunbonded nonwoven possessing the claimed properties), and in combination with the primary reference, discloses the presently claimed invention.
Fourthly, given Gallez teaches a typical composite has three or more layers, a meltblown layer sandwiched between (i.e., enclosed by) two or more spunbonded layers, such as SMMS (i.e., spunbonded layer-meltblown layer-meltblown layer-spunbonded layer) (Gallez, [0082]), given Gallez teaches a composite from meltblown layers and spunbonded layers combines the advantages of strength from the spunbonded component and great barrier properties of the meltblown component (Gallez, [0082]), given Standaert teaches the meltblown nonwoven is used in combination with spunbonded nonwovens to form composites (Standaert, [0100]; [0109]; [0113]), and given Kiss teaches the spunbonded nonwoven comprising the iPP polymer 
 
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789